DETAILED ACTION

This Office action is in response to the amendment filed June 1, 2022.
Claims 1, 3-11, 13-19, and 21-23 are pending and have been examined.
Claims 1, 3, 11, 13, and 19 have been amended.
Claims 2, 12, and 20 have been cancelled.
Claims 21-23 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Information Disclosure Statement
The Information Disclosure Statement filed 06/01/2022 has been considered.  An initialed copy of Form 1449 is enclosed herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of copending Application No. 17/150,678 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are anticipated by the reference claims because all the features recited in claims 1, 11, and 19 of this application can also be found in claims 1, 10, and 18, respectively, of the reference application.
Claims 3-7, 10, 13-17, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of copending Application No. 17/150,678 in view of Maturana (US 2015/0019191), in view of Concejero (Emulation of Industrial Fieldbus Modules for Virtual Commissioning), and further in view of Mlinarsky (US 2006/0229020) and SIMATIC (S7-PLCSIM Advanced Function Manual).  
Claims 8, 9, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of copending Application No. 17/150,678 in view of Maturana (US 2015/0019191), in view of Concejero (Emulation of Industrial Fieldbus Modules for Virtual Commissioning), and further in view of Mlinarsky (US 2006/0229020) and SIMATIC (S7-PLCSIM Advanced Function Manual), and still further in view of McDaniel (US 2017/0053047).  
Citations for and reasons for combination of the relevant art are very similar to the prior art rejections below and can be found in the corresponding rejections below.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 11, 13-17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana (US 2015/0019191), in view of Concejero (Emulation of Industrial Fieldbus Modules for Virtual Commissioning), and further in view of Mlinarsky (US 2006/0229020) and SIMATIC (S7-PLCSIM Advanced Function Manual).

Regarding claim 1, Maturana discloses:
a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising (see at least fig 17): 
a simulation component configured to execute, in a user space of an operating system of the system, a simulation of an industrial automation system under control of an industrial control program based on a virtual model of the industrial automation system and execution of the industrial control program by an industrial controller (see at least fig 6, controller, simulation; paragraph 87, industrial control systems and industrial automation environments; paragraph 11, automation simulation system that leverages the I/O module configuration information within an industrial controller to provide direct communication between a plant simulation and the controller's I/O module instances); and 
a controller emulation component configured to instantiate a network emulator […] in a kernel space of the operating system, wherein the network emulator is configured to emulate […] a control network over which the industrial controller communicates with devices of the industrial automation system (see at least figure 9; paragraphs 13, 61, simulated network across the backplane or network that connects the controller with the simulation I/O of the process simulation; paragraph 12, During simulation, a simulated I/O kernel leverages this I/O connection pool to exchange simulated I/O data with the I/O module instances in the controller rather than exchange data directly with the I/O data table. This more accurately simulates exchange of physical I/O signals, since the simulated I/O can be exchanged as raw values and processed by the I/O module configurations (e.g., scaled, range limited, etc.) as in the real-world system. Thus, the behaviors of the I/O modules associated with the control program being tested are incorporated into the simulation process; paragraph 60)
However, Maturana does not explicitly disclose, but Concejero discloses:
a network emulator as a device driver in a kernel space of the operating system (see at least Abstract)
wherein the network emulator is configured to emulate at least data traffic […] of the control network as part of the simulation (see at least Abstract, a driver able to emulate the communication behaviour of an Ethernet/IP fieldbus module; page 25, network virtualization and emulation for testing and performance study)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maturana by adapting the teachings of Concejero to include a driver to emulate communication of a fieldbus module.  The combination allows for helping to improve virtual commissioning and allowing a PLC project to be run against the corresponding virtual model without any change (Concejero Abstract).
However, Maturana and Concejero do not explicitly disclose, but Mlinarsky (2006/0229020) discloses:
latency and data collisions of the control network as part of the simulation (see at least paragraph 76, realistic emulation of network dynamics including collisions and delay)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maturana and Concejero by adapting the teachings of Mlinarsky to include a realistically emulating network dynamics.  The combination allows for “ increasing the reality of the test environment and thus the robustness of the test” (Mlinarsky ¶76).
However, Maturana, Concejero, and Mlinarsky do not explicitly disclose, but SIMATIC discloses:
determine a device topology of a control network over which the industrial controller communicates with devices of the industrial automation system based on network configuration data extracted from the industrial control program, and program the network emulator with network logic that causes the network emulator to emulate the device topology (see at least page 29, PRONETA, allows you to analyze the plant network during commissioning. PRONETA features two core functions: The topology overview automatically scans the PROFINET and all connected components. The IO check is a fast test of the wiring and the module configuration of a plant.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maturana, Concejero, and Mlinarsky by adapting the teachings of SIMATIC to include a topology scan for connected components.  The combination allows for easily and quickly determining the network topology.

Regarding claim 3, the rejection of claim 1 is incorporated.  However, Maturana, Concejero, and Mlinarsky do not explicitly disclose, but SIMATIC discloses:
wherein the network logic defines a subset of data traffic to and from the kernel space that is to be intercepted and processed by the network emulator (see at least page 32, paragraph 1, Using PLCSIM Advanced, you can simulate your CPU programs on a virtual controller. You do not need any real controllers for this. You can configure your CPU with STEP 7 in the TIA Portal, program your application logic and then load the hardware configuration and the program into the virtual controller. From there you can run your program logic, observe the effects of simulated inputs and outputs and adapt your programs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maturana, Concejero, and Mlinarsky by adapting the teachings of SIMATIC to include simulated inputs and outputs.  The combination allows for an easily adaptable program and/or test/simulation using the adjustable inputs and outputs.

Regarding claim 4, the rejection of claim 3 is incorporated.  However, Maturana, Concejero, and Mlinarsky do not explicitly disclose, but SIMATIC discloses:
wherein the subset of the data traffic comprises at least controller output data generated by the industrial controller based on execution of the industrial control program, and simulated output data generated by the simulation component based on simulated behavior of the virtual model (see at least page 32, paragraph 1, Using PLCSIM Advanced, you can simulate your CPU programs on a virtual controller. You do not need any real controllers for this. You can configure your CPU with STEP 7 in the TIA Portal, program your application logic and then load the hardware configuration and the program into the virtual controller. From there you can run your program logic, observe the effects of simulated inputs and outputs and adapt your programs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maturana, Concejero, and Mlinarsky by adapting the teachings of SIMATIC to include simulated inputs and outputs.  The combination allows for an easily adaptable program and/or test/simulation using the adjustable inputs and outputs.

Regarding claim 5, the rejection of claim 1 is incorporated, and Maturana further discloses:
wherein the control network is a fieldbus network (see at least paragraph 89)

Regarding claim 6, the rejection of claim 1 is incorporated.  However, Maturana does not explicitly disclose, but Concejero discloses:
wherein the executable components further comprise a user interface component configured to render the simulation on a client device (see at least pages 40 and 41, virtual model being simulated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maturana, Concejero, Mlinarsky, and SIMATIC for the reasons listed above.

Regarding claim 7, the rejection of claim 6 is incorporated.  However, Maturana does not explicitly disclose, but Concejero discloses:
wherein the user interface component is configured to render one or more emulated network statistics based on emulation of the control network by the network emulator, and the emulated network statistics comprise statistics regarding at least one of data latencies, collision statistics, data bandwidth, data throughput, error rates, or jitter (see at least pages 40 and 41, a driver able to emulate the communication behavior of an Ethernet/IP fieldbus module is developed and tested against a real PLC program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maturana, Concejero, Mlinarsky, and SIMATIC for the reasons listed above.

Regarding claim 10, the rejection of claim 1 is incorporated, and Maturana further discloses:
wherein the industrial controller is one of a hardware industrial controller that is networked to the system or a virtual industrial controller that is emulated by the controller emulation component (see at least figures 3 and 6)

Regarding claims 11, 15-17, 19, and 23, the scope of the instant claims does not differ substantially from that of claims 1, 5-7, 1, and 5 and are rejected for the same reasons, respectively.
Regarding claims 13, 14, 21, and 22, the scope of the instant claims does not differ substantially from that of claims 3 and 4 and are rejected for the same reasons.

Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana (US 2015/0019191), in view of Concejero (Emulation of Industrial Fieldbus Modules for Virtual Commissioning), and further in view of Mlinarsky (US 2006/0229020) and SIMATIC (S7-PLCSIM Advanced Function Manual), and still further in view of McDaniel (US 2017/0053047).

Regarding claim 8, the rejection of claim 1 is incorporated.  However, Maturana, Concejero, Mlinarsky, and SIMATIC do not explicitly disclose, but McDaniel discloses:
wherein the executable components further comprise a user interface component configured to receive aspect specification input data that labels selected elements of a three-dimensional (3D) mechanical model as being specified aspects of the industrial automation system, wherein the executable components further comprise an aspect metadata component configured to assign aspect metadata to the selected elements in accordance with the aspect specification input data, the aspect metadata defining simulation behaviors of the selected elements to yield the virtual model of the industrial automation system capable of simulation within a simulation platform in accordance with the simulation behaviors (see at least paragraph 59, “The term tag, as used herein, refers to a label associated with a simulated object to set one or more properties. The value associated with the label is referred to herein as the "tag value." Examples of properties that may be set with tags include, without limitation, color, orientation, and shape of a component. Tags may also contain numerical, Boolean, string, or other properties.”; paragraph 37, “Using these tags, various properties can be set for simulation objects which, in turn, help to ease the integration of real-world information into the simulation”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maturana, Concejero, Mlinarsky, and SIMATIC by adapting the teachings of McDaniel to include simulation capabilities of an automation system.  The combination allows for simulating various components in an automation system in a more convenient way (McDaniel paragraph 3).

Regarding claim 9, the rejection of claim 8 is incorporated.  However, Maturana, Concejero, Mlinarsky, and SIMATIC do not explicitly disclose, but McDaniel discloses:
wherein the user interface component is configured to receive the aspect specification input data via interaction with a graphical interface display rendered by the user interface component, the graphical interface display comprises a toolbar that renders a set of aspects available for selection and assignment to the selected elements, and the aspect specification input data selects an aspect from the set of the aspects and indicates an element, of the selected elements, to which the aspect is to be assigned (see at least paragraph 34, “FIG. 6A provides an illustration of how the graphical user interface of the engineering tool may be adapted to receive tag information”; paragraph 63, “FIG. 6A provides an illustration of how the graphical user interface 600 of the engineering tool may be adapted to receive tag information. Here, a dialog box (enlarged in callout 605) provides fields specifying the name, logic, and tag information. The user has specified that the tag should be set to "Color: 1." This may be used, for example, as the tag for all red blocks.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maturana, Concejero, Mlinarsky, SIMATIC, and McDaniel for the reasons listed above.

Regarding claim 18, the scope of the instant claim does not differ substantially from that of claim 8 and is rejected for the same reasons.

Response to Arguments
Rejection of claims under §103:
Applicant's arguments related to Ayani with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s remaining arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Concejero does not disclose emulation of data traffic latency and data collisions of a control network.  Examiner disagrees but in the interest of explicit art recitations, newly cited art Mlinarsky specifically discusses network emulation including latency and data collisions.
Applicant asserts Simatic does not discuss determining device topology of a control network based on network configuration data extracted from the industrial control program nor does Simatic discuss using this topology information to program a network emulator to emulate the topology.  Examiner respectfully disagrees.  Simatic discloses a topology overview which scans the profinet or network and all connected components and uses an IO check to test the module configuration of a plant.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore the cited art does disclose the claimed limitations as seen in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194